Citation Nr: 1241580	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  06-17 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for traumatic arthritis of the cervical spine, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for traumatic arthritis of the lumbar spine, currently rated as 20 percent disabling.

3.  Entitlement to an initial rating greater than 10 percent disabling for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005, June 2007, and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a January 2011 hearing by the undersigned Acting Veterans Law Judge held by videoconference from the Veterans Service Center in San Antonio, Texas.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in December 2011 because the Veteran submitted additional medical evidence and consequently elected in an August 2011 statement not to waive his right to Agency of Original Jurisdiction review of that evidence.  The remand directed that after additional VA outpatient treatment records were obtained, the issues on appeal be readjudicated in a Supplemental Statement of the Case, taking into consideration all newly-acquired evidence.  New VA treatment records were associated with the claims file in December 2011, February 2012, and August 2012; a Supplemental Statement of the Case was issued later in August 2012.  Accordingly, the Board finds that there has been substantial compliance with the directives of the December 2011 remand in this case, such that an additional remand to comply with those directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  The Veteran's traumatic arthritis of the cervical spine is manifested by flexion to no less than 25 degrees, but not by ankylosis or functional loss beyond that contemplated by the currently assigned rating.

2.  The Veteran's traumatic arthritis of the lumbar spine is manifested by flexion to no less than 45 degrees, but not by ankylosis or functional loss beyond that contemplated by the currently assigned rating.

3.  The competent evidence of record establishes that the Veteran's left lower extremity radiculopathy is no more than mild.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for traumatic arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242 (2012).

2.  The criteria for an increased rating for traumatic arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242 (2012).

3.  The criteria for an initial rating greater than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A January 2005 letter satisfied the duty to notify provisions; a March 2006 letter notified him of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in April 2005, April 2007, May 2007, and March 2010; the record reflects that these examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In January 2011, the Veteran was afforded the opportunity to testify before a Acting Veterans Law Judge.  During the hearing, the Veterans Law Judge clarified the issue and asked about the possibility of forgotten records.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's cervical spine and lumbar spine disabilities are rated under Diagnostic Code 5010-5242.  Diagnostic Code 5010 contemplates traumatic arthritis and directs that disabilities under this Diagnostic Code be rated as degenerative arthritis under Diagnostic Code 5003.  In turn, Diagnostic Code 5003 directs that degenerative arthritis be rated based on limitation of motion of the affected part.  Diagnostic Code 5242, which contemplates lumbosacral or cervical strain and rates based on limitation of motion of the spine, is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

Cervical Spine

Under the General Rating Formula, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula.  Forward flexion of the cervical spine 15 degrees or less; or, favorable anklyosis of the entire cervical spine warrants a 30 percent rating; unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees.  See 38 C.F.R. § 4.71a, Plate V (2012).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003) (DORLAND'S).  Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support greater than a 20 percent rating under the General Rating Formula.  Cervical spine flexion was to 25 degrees at the April 2005 VA examination, and to 45 degrees at a December 2005 VA visit, the April 2007 VA spine examination, the May 2007 fee-based VA examination, and the March 2010 VA examination.  To the extent that the Veteran's chiropractor noted that the Veteran had restricted range of motion in the cervical spine at an August 2010 visit, that document does not specify the specific degree to which the range of motion was limited.  Further, the physical examination at the May 2007 fee-based VA examination noted that no ankylosis was present.  Thus, as cervical flexion was not limited to 15 degrees or less during the appeal period, and no anklyosis was shown, a schedular rating greater than 20 percent is not warranted.

The evidence of record does not support a separate rating for neurological abnormalities associated with the Veteran's cervical spine disability, as objective evidence of upper extremity radiculopathy is not shown during the appeal period.  Although the  Veteran reported stiffness, numbness, and tingling in his bilateral upper extremities secondary to his neck, the March 2010 VA examiner diagnosed cervical spondylosis without upper extremity radiculopathy; a September 2007 VA outpatient treatment record also noted that the June 2007 cervical spine magnetic resonant imaging test (MRI) did not show radiculopathy.  Although the Veteran testified at his January 2011 Board hearing that he believes his subjective feelings of upper extremity symptoms are related to his neck condition, not his bilateral carpal tunnel syndrome, the March 2010 VA examiner specifically stated that the Veteran's bilateral carpal tunnel syndrome had been documented in service, and that the Veteran's elbow condition to include the ulnar nerve impairment was related to the carpal tunnel syndrome.  The Veteran is competent to report the symptoms he subjectively experiences, but the record does not establish that he has the medical training to determine that his symptoms are related to his service-connected cervical spine disability, versus his bilateral carpal tunnel syndrome.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

The evidence of record also does not establish that the Veteran's cervical spine disorder results in a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2012).  At the April 2005 VA examination, the examiner noted that the Veteran's cervical spine range of motion was not limited by pain, fatigue, weakness, or lack of endurance.  Similar findings were made at the March 2010 VA examination.  Finally, although the May 2007 fee-based VA examiner noted that the Veteran had additional limitation of motion secondary to pain, it was noted that the pain additionally limited the Veteran's joint function by 0 degrees, such that when taking the pain into account, the cervical spine flexion was not restricted to 15 degrees or less.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, the extent to which the range of motion is additionally limited would not also merit a higher rating under the General Rating Formula than the ratings discussed above.  See DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45; see also 38 C.F.R. § 4.71a, General Rating Formula.  For that reason, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.  Accordingly, greater than a 20 percent rating is not warranted on the basis of functional loss.  Additionally, no consideration is required under the Formula for Rating Intervertebral Disc Syndrome, which rates intervertebral disc syndrome based on the number and duration of incapacitating episodes over the past 12 months, as the record does not reflect that intervertebral disc syndrome was diagnosed by a physician or shown on radiologic testing.

The preponderance of the evidence is against the Veteran's claim for an increased rating for traumatic arthritis of the cervical spine.  There is no doubt to be resolved, and an increased rating must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Lumbar Spine 

Under the General Rating Formula, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2012).  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable anklyosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable anklyosis of the entire spine warrants the maximum 100 percent rating.  Id.  

Normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S, supra.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support greater than a 20 percent rating for the Veteran's traumatic arthritis of the lumbar spine under the General Rating Formula.  Forward flexion of the lumbar spine was to 75 degrees at the April 2005 VA examination, to 70 degrees at the April 2007 VA spine examination, to 90 degrees at the April 2007 VA peripheral nerves examination, to 45 degrees at the May 2007 fee-based VA examination, and to 70 degrees at the March 2010 VA examination.  Additionally, an August 2010 private treatment record noted restricted range of motion in the lumbar spine area, but did not specify the degree to which motion was limited.  Although the evidence of record dated during the appeal period does not specifically state that no ankylosis was found on physical examination, ankylosis by definition requires the spine to be fixed at a given angle, and the record clearly establishes that the spine retains some range of motion.  Thus, as favorable or unfavorable anklyosis of any part of the spine is not shown, greater than a 20 percent rating is not warranted under the General Rating Formula.

During the course of the Veteran's appeal, service connection for left lower extremity radiculopathy was granted by a June 2007 rating decision, and a 10 percent rating assigned under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 8520.  Diagnostic Code 8520 provides for 10, 20, 40, and 60 percent ratings for incomplete paralysis of the sciatic nerve that is mild, moderate, moderately severe, and severe, respectively.  38 C.F.R. § 4.118, Diagnostic Code 8520.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration; when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The evidence of record does not reflect that the Veteran's left lower extremity constitutes more than mild incomplete paralysis.  While the April 2007 VA examination found a mild decrease in light touch and temperature perception in the L5 distribution such that it constituted mild radiculopathy in the left lower extremity, physical examination at the May 2007 fee-based VA examination showed a normal neurologic, sensory, and motor strength examination, and the March 2011 VA electromyelogram (EMG) found no electrodiagnostic evidence of left lumbar sacral radiculopathy.  

The evidence of record also does not support a separate rating for neurological abnormalities associated with the Veteran's lumbar spine disability other than the left lower extremity radiculopathy.  A May 2011 rating decision denied service connection for right lower extremity radiculopathy, based on no findings of right lower extremity radiculopathy at the April 2007 VA examination, and the September 2005 EMG which showed no right lower extremity radiculopathy on testing (later confirmed by the March 2011 EMG).  Indeed, the September 2005 EMG report diagnosed right sacroiliac joint dysfunction with myofascial pain syndrome involving the right piriformis and gluteus muscles.  Bladder, bowel, or erectile dysfunction is also not established by the record.  The Veteran denied bladder and bowel dysfunction at the April 2005, April 2007, March 2010, and March 2011 VA examinations and at a September 2005 VA outpatient visit; while he testified at his January 2011 Board hearing and stated to the March 2010 VA examination that his back pain interfered with his sex life, he did not report and the record does not otherwise reflect that he experiences erectile dysfunction.

The evidence of record also does not show that the Veteran's lumbar spine disability causes a level of functional loss greater than that already contemplated by the assigned evaluation.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  At the April 2005 VA examination, the examiner noted that the Veteran's lumbar spine range of motion as not limited by pain, fatigue, weakness, or lack of endurance.  Similar findings were made at the April 2007 and March 2010 VA examinations; while the March 2010 VA examiner noted that repetitive motion caused pain but no weakness or fatigue, the examiner did not note that the repetitive motion resulted in additional limited motion of the lumbar spine.  Finally, although the May 2007 fee-based VA examiner noted that the Veteran had additional limitation of motion secondary to pain and that his functional impairment was limited activity due to pain, it was noted that the pain additionally limited the Veteran's joint function by 0 degrees, such that when taking the pain into account, the lumbar spine flexion was not restricted to 30 degrees or less.  Mitchell, 25 Vet. App. at 34.  While those hallmark symptoms of functional loss documented in the record are duly recognized, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.  Accordingly, greater than a 20 percent rating is not warranted on the basis of functional loss.

Because an April 2010 VA outpatient treatment record indicates that the Veteran has intervertebral disc syndrome of the lumbar spine, consideration must be given to whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome; see also Formula for Rating Intervertebral Disc Syndrome, Note (1).  However, the September 2009 VA examination report noted that the Veteran did not experience incapacitating episodes of the lumbar spine.  Indeed, the Veteran testified during his January 2011 Board hearing that on his worst days of flareups he cannot get out of bed and must use a heating pad, and stated at the May 2007 fee-based examination that he had 3 incapacitating episodes per year.  However, the evidence does not establish that the incapacitating episodes required treatment by a physician or that the Veteran's claimed bed rest was at the direction of a physician.  Id.  Therefore, a rating greater than that assigned under the General Rating Formula cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome.

The preponderance of the evidence is against the Veteran's claim for an increased rating for traumatic arthritis of the lumbar spine.  There is no doubt to be resolved, and an increased rating must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected spine disabilities, but the medical evidence reflects that symptoms warranting a higher rating are contemplated by the current criteria, but are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's spine disabilities.  He has not required surgery or other hospitalization for his cervical and lumbar spine disabilities; he does not use assistive devices for the spinal conditions, as the Veteran indicated at the March 2010 VA examination that his intermittent use of a cane was due to his bilateral knee disabilities; and his activities are not restricted to a degree warranting a higher rating, as the Veteran reported at an August 2010 private treatment visit that he was able to ride a bike a distance of 5 miles daily.  Marked interference of employment has not been shown; the Veteran has indicated that his cervical and lumbar spine result in pain which both affects his mood at work and his ability to stand for long periods while teaching, but such interference with employment is contemplated by the currently assigned ratings.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

Entitlement to an increased rating for traumatic arthritis of the cervical spine is denied.

Entitlement to an increased rating for traumatic arthritis of the lumbar spine is denied.

Entitlement to an initial rating greater than 10 percent disabling for left lower extremity radiculopathy is denied.


____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


